Citation Nr: 0631762	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  96-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether injuries sustained in a motor vehicle accident in 
September 1994 were due to the veteran's own willful 
misconduct.


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his son and his daughter


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1969.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 Administrative 
Decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas denied 
the veteran entitlement to nonservice-connected pension 
benefits on the basis that the injuries sustained during a 
September [redacted], 1994 motor vehicle were due to the veteran's 
own willful misconduct.

The veteran, his daughter and his son testified in support 
of this claim at a hearing held at the RO in May 1996, 
before a Hearing Officer.  In September 1997, September 1998 
and June 1999, the Board remanded this claim to the RO for 
additional action.

In September 2000, the Board affirmed the RO's September 
1995 Administrative Decision.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, based on an 
Appellee's Motion For Remand and To Stay Proceedings, the 
Court issued an Order vacating the Board's September 2000 
decision and remanding the matter to the Board.

In September 2001, the Board again affirmed the RO's 
September 1995 Administrative Decision, after which the 
veteran appealed the Board's decision to the Court.  In an 
August 2004 Memorandum Decision, the Court vacated the 
Board's decision and remanded the matter to the Board for 
readjudication.

In August 2005, the Board in turn remanded the veteran's 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  On September [redacted], 1994, the veteran was involved in a 
motor vehicle accident.

3.  Intoxication proximately resulted in the injuries the 
veteran sustained secondary to the accident.  


CONCLUSION OF LAW

The injuries the veteran sustained in a motor vehicle 
accident in September 1994 were due to his own willful 
misconduct.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.1, 3.159, 3.301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and its implementing regulations are applicable to 
this appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is 
not required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his appeal 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial 
decision.  Id. at 120, 122-24. 

The RO provided the veteran VCAA notice on his claim by 
letters dated February 2006 and March 2006, after initially 
deciding this claim in an Administrative Decision dated 
September 1995.  However, VCAA notice was not mandated at 
the time of the RO's decision; therefore, the RO did not err 
by providing the veteran remedial notice.  Rather, the 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  The content of such notice also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

In the February 2006 and March 2006 notice letters, the RO 
acknowledged the veteran's claim, noted what the evidence 
needed to show to substantiate that claim, listed the type 
of evidence that would best do so, informed the veteran of 
VA's duty to assist and explained to him that it was 
developing his claim pursuant to that duty.  The RO also 
explained to the veteran how it determined the effective 
date to assign an award of VA benefits.  The RO identified 
the evidence it had received in support of the veteran's 
claim and the evidence VA was responsible for securing.  The 
RO indicated that it would make reasonable efforts to help 
the veteran get the evidence necessary to support his claim 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
complete the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf.  The RO further advised the veteran to identify or 
send directly to the RO any pertinent evidence, including 
that which was requested.  

During the course of this appeal, the veteran and his 
representative argued that the RO violated the veteran's due 
process rights by relying on medical treatises, textbooks 
and other information in the first instance and by not 
giving deference to state statutes and case law, copies of 
which the veteran submitted in support of his claim.  The 
Board acknowledges this argument, but points out that, in 
supplemental statements of the case issued during the course 
of this appeal, the RO notified the veteran of all evidence 
it had considered in support of the veteran's claim, 
explained why it relied upon, or discounted, such evidence 
in denying the claim, and provided the veteran ample 
opportunity to respond thereto either by presenting 
additional argument or submitting additional evidence to 
refute the RO's findings and conclusions.  The RO actions in 
this regard protected, rather than violated, the veteran's 
due process rights. 



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, 
the RO secured and associated with the claims file all 
evidence the veteran identified as being pertinent to that 
claim, including VA and private inpatient and outpatient 
treatment records, information from Arkansas Department of 
Human Services, the Social Security Administration and the 
veteran's insurance company, and accident reports from the 
Arkansas State Police and Emergency Medical Technician 
Paramedics (EMS).  The RO also conducted medical inquiry in 
an effort to substantiate the veteran's claim by obtaining 
two medical opinions, one from a VA emergency room staff 
physician pursuant to VHA Directive 10-95-040, and the other 
from an independent physician from the University of 
Mississippi Medical Center specializing in emergency 
medicine and medical toxicology.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding 
what additional evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claim

The veteran claims entitlement to nonservice-connected 
pension benefits.  He disputes VA's finding that such 
benefits may not be paid because the injuries he sustained 
in a September 1994 motor vehicle accident, and upon which 
his claim is based, were due to his own willful misconduct.  

VA may pay pension benefits to veterans of a period or 
periods of war because of nonservice-connected disability or 
age.  38 U.S.C.A. § 1521 (West 2002).  One qualifying period 
of war for this benefit is the Vietnam era.  38 U.S.C.A. § 
1502(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2005).

To be entitled to such benefits, a veteran must be 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct and 
must meet certain net worth and income requirements.  See 38 
C.F.R. 
§§ 3.3(a)(3)(vi)(B), 3.23, 3.274 (2005).  Such benefits are 
not payable for disability due to willful misconduct.  38 
C.F.R. § 3.301(b) (2005).  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
38 C.F.R. 
§ 3.1(n).  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or 
death. 38 C.F.R. § 3.1(n) (1)-(3).

The simple drinking of an alcoholic beverage is not of 
itself willful misconduct.  But if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of 
willful misconduct.  38 C.F.R. § 3.301(c)(2) (2005).

In this case, as explained below, the evidence establishes 
that intoxication proximately resulted in the injuries the 
veteran sustained in the September 1994  accident.  As such, 
pursuant to the aforementioned law and regulations, these 
injuries must be considered the result of the veteran's 
willful misconduct.  

According to the Motor Vehicle Accident Report completed by 
a trooper and filed by the Arkansas State Police Department 
in September 1994, minutes prior to 6:25 p.m. on September 
[redacted], 1994, the veteran was driving his pick-up truck 
southbound when, on a curve, he traveled off the road and 
onto the shoulder.  The veteran then tried to over-correct, 
thereby losing control of his vehicle, and crossed the 
center line into the northbound lane.  The veteran's pick-up 
truck then slid back across the center line and into the 
southbound lane and landed in a ditch, where the truck's 
driver side doorpost hit an oak tree.  The truck then spun 
around, apparently flipped, righted itself, descended 
headfirst into a deep ditch, struck a concrete apron wall of 
an underground culvert and came to rest.  

In the Operator and Occupancy Vehicle 1 Section of the 
report, the trooper checked that the veteran was "Not 
Tested" for BAC (blood alcohol concentration) test.  He did 
not check the option "Refused Test."  In the Investigator 
Description of the report, however, the trooper noted that 
the veteran refused to allow his blood to be drawn for a 
blood alcohol test, and that the only statement given by the 
veteran was "drank to (sic) much - was driveing (sic) to 
(sic) fast."

The trooper also noted Wednesday as the day of the accident 
and indicated that the accident occurred during daylight on 
a rural two-lane undivided highway.  In addition, he noted 
that there were no adverse road or weather conditions 
detected and no witnesses to the accident.  He listed the 
following contributing factors to the accident: driving "too 
fast for conditions;" on the "wrong side [of the] road;" and 
with "alcohol."  The trooper listed the status of arrest as 
"pending" with no charge specified.  

EMS responded to the trooper's call for medical help.  
According to the hospital copy of the EMS report, upon 
arrival, the attending paramedics found the veteran's truck 
located in an embankment and a concrete culvert.  They also 
found the veteran unrestrained, lying against the passenger 
door of his truck on the floorboard. At the scene of the 
accident, the veteran stated that he could not move his arms 
and complained of neck pain.  He also stated that he had 
been drinking alcohol and thought that he had lost 
consciousness at some point.  On physical examination, the 
veteran was alert and oriented.  The Glasgow Coma Scale 
(GCS) indicated that the veteran had spontaneous eye opening 
(4), oriented verbal response (5), and a motor response of 
obeying command (6).  EMS transported the veteran to Johnson 
County Regional Hospital.

According to reports from Johnson County Regional Hospital, 
the veteran presented to the hospital with an inability to 
move his upper extremities.  Hospital personnel noticed an 
"alcohol odor."  After undertaking an initial evaluation, 
rendering treatment and obtaining laboratory and 
radiological results, a physician diagnosed cervical spine 
injury, probably C7 fracture and hypotension, probably 
neurological shock and left upper extremity soft tissue 
injury.  Medical personnel stabilized the veteran and 
transferred him to the University of Arkansas Medical Center 
via helicopter at approximately 11:00 p.m.

On admission to the University of Arkansas Medical Center, 
the veteran was alert and oriented times three and positive 
for alcohol and various intoxicants.  A toxicology report 
reflected negative substance abuse screens, but an alcohol 
screen of 82 milligrams of alcohol (ethanol) per deciliter 
of blood.  The veteran remained hospitalized for treatment 
and, once stabilized, physicians transferred him to a VA 
hospital.  According to the medical history portion of the 
discharge summary, the veteran was involved in a roll-over 
motor vehicle accident as a result of being intoxicated.

Records of the VA hospitalization and a report of a VA 
examination for housebound status and/or regular aid and 
attendance conducted in December 1994 reflect that, since 
the transfer to the hospital and then later to a nursing 
home, physicians have diagnosed the veteran with C5-6 
complete myelopathy, incomplete quadriplegia and complete 
bowel and bladder paralysis and have related these medical 
conditions to the September 1994 accident.  Multiple 
individuals, including the veteran, his son and daughter, an 
insurance representative and several physicians have 
discussed what caused these injuries and whether such 
injuries resulted from the veteran's willful misconduct.

After filing his claim, including in a Report of Accidental 
Injury dated November 1995, during a hearing held in May 
1996, and in various written statements, the veteran 
admitted that, during the course of the day of the accident 
(over a several-hour time period), but prior thereto, he 
drank approximately three to four beers.  He posited, 
however, that he did not become intoxicated from such 
drinking.  Allegedly, he fell asleep while driving 
approximately 60 miles per hour, lost control of his vehicle 
and, when he awakened, was unable to regain control.  He 
contended that he did not remember how the accident occurred 
because he sustained a concussion as a result thereof.  He 
contested the content of hospital records reflecting that he 
admitted drinking alcohol.  Allegedly, he does not remember 
reporting that he had drunk too much or had driven too fast, 
or refusing to allow his blood to be drawn for a blood 
alcohol test.  He emphasized that law enforcement officials 
did not charge him for any wrongdoing as a result of the 
accident.

According to the testimony of the veteran's son and 
daughter, when the veteran arrived at the hospital after the 
accident, he did not recognize his daughter and was unable 
to speak.  Allegedly, a police officer was sitting at the 
veteran's bedside attempting to obtain the veteran's consent 
to have his blood drawn for a blood alcohol test. 

According to a Notice of Loss Inquiry and Claim Activity 
Summary from Nationwide Insurance, the veteran's insurance 
company did not pay the veteran the full amount of his claim 
for reimbursement for the loss of his vehicle due to the 
accident.  Rather, based on admissions the veteran allegedly 
made to officers regarding drinking too much and driving too 
fast, the insurance company determined that, at the time of 
the September 1994 accident, the veteran was intoxicated and 
speeding.  Accordingly, it settled such claim by paying the 
veteran a small portion of his claim.  

In September 1998, C.N.B., M.D., a Neuroradiologist, Board 
Certified Radiologist, and Assistant Professor of Radiology 
and Nuclear Medicine at the Uniformed Services University of 
the Health Services submitted a written opinion favorable to 
the veteran's claim.  He based such opinion on a review of 
the veteran's claims file, focused on the veteran's 
acknowledgment that he had been drinking and his assertions 
that he had fallen asleep and had not been charged with any 
traffic violations, and the GCS, EMS report and hospital 
reports, which show that, after the accident, the veteran 
was alert and oriented, had spontaneous eye movements and 
obeyed commands post-accident and had "hypotension prob 
neurogenic shock," and concluded that one would not have 
found the veteran to be in such a state if he had been 
intoxicated at the time of the accident.  He intimated that 
the veteran might have appeared impaired secondary to the 
shock.  In support of this conclusion, he cited volume one 
of the Cecil Textbook of Medicine, 483, 491 (20th ed.), which 
discusses the stages of shock (Stage II-Decompensated Shock) 
and pain control, for the propositions that the veteran was 
demonstrating impaired major organ perfusion, as manifested 
by an altered mental state (impaired cerebral perfusion), 
and that, because he was in shock, he probably was also in 
pain and may have been frightened or agitated.

Based on the same evidence noted above, C.N.B. also 
concluded that the BAC test at issue in this case is invalid 
due to its untimeliness (drawn over five hours after the 
accident) and because it could have been contaminated by the 
two blood transfusions.  In support of this conclusion, 
C.N.B. cited to volume three of the Lawyer's Medical 
Cyclopedia 24.13, Part B (Richard M. Patterson, J.D. ed., 3rd 
ed.).  Therein, is a discussion of whether it is possible to 
estimate blood alcohol concentration at the time of an 
accident if the blood specimen is drawn two hours after the 
accident.  The author concludes, "not with great 
reliability."  He explains that the results of any such test 
should be used with caution and only as an approximate 
estimate.  He further explains that too many factors are 
involved, including when did the subject last eat and what 
did he eat; what was the time of the last drink; whether 
any, and how much, alcohol was in the subject's stomach at 
the time of the accident; whether he was still absorbing 
alcohol from the gastrointestinal tract at the time the 
specimen was collected; when was the maximum BAC peak 
reached (before, during, or at the end of the absorptive 
stage); what was the condition of the subject's liver; and 
what were his drinking habits.

C.N.B. also cited to volume one of Cecil Textbook of 
Medicine 47-48 (20th ed.) for a description of acute alcohol 
intoxication and a table of "blood ethanol levels and 
symptoms."  On page 47, the author notes the following:

Symptoms vary directly with the rate of 
drinking and are more severe when blood 
alcohol concentrations are rising rather 
than falling. Most individuals feel 
euphoric, lose social inhibitions, and 
manifest expansive, sometimes garrulous 
behavior; others may become gloomy, 
belligerent, or even explosively 
combative. Some people do not experience 
euphoria but become sleepy after 
moderate drinking; they rarely abuse 
alcohol. Neurologic signs of 
intoxication include impaired cognition, 
slurred speech, incoordination, mild 
truncal ataxia, and slow or irregular 
eye movements. Signs of increased 
sympathetic activity include mydriasis, 
tachycardia, and skin flushing. 
Cerebellar and vestibular function 
deteriorates at higher blood alcohol 
concentration, and drunkenness is 
characterized by dysarthria, more severe 
ataxia, nystagmus, and diplopia.

Id. 

C.N.B. pointed out the fact that no attempt had been made to 
determine the long-term history of the veteran's alcohol 
consumption for the purpose of understanding whether the 
veteran was a novice alcohol user, a moderate or heavy 
alcohol or to ascertain when and what the veteran last ate 
before the accident.  

In another written statement dated December 1998, C.N.B. 
clarified that a Neuroradiolgist is a physician who 
specializes in Neuroradiology, the branch of medicine which 
includes neurology and radiology.  He emphasized that the 
conclusions he drew in September 1998 were based on the 
medical evidence of record and that all textbook materials 
cited in support of such conclusions were recognized 
authorities.  He reiterated that there is insufficient 
evidence of record to find that alcohol and speed, which may 
have been factors in the accident at issue, were the 
proximate cause of the accident and resulting injuries.  He 
concluded that it is as likely as not that falling asleep, 
as the veteran claimed he did prior to the accident, 
proximately caused the accident.

In February 1999, the Board sought a medical expert opinion 
pursuant to VHA Directive 10-95-040 on the following 
questions: (1) Is it at least as likely as not that the 
veteran's September [redacted] toxicology report, which was taken 
approximately five hours after the accident and reflected a 
screen of 82 milligrams of alcohol (ethanol) per deciliter 
of blood, shows that the veteran was intoxicated at the time 
of the accident?; (2) In your opinion, what is the 
probability, based on the data of record and other cited 
authority, if necessary, that the alcohol screen is or is 
not reliable?; and (3) In your opinion, are the medical 
reports from EMS and the Johnson County Regional Hospital 
consistent or inconsistent with the findings one would 
medically expect if the veteran was intoxicated at the time 
of the accident?

In March 1999, a staff physician from an Emergency Room of a 
VA Medical Center responded that, yes, it is most likely 
that the veteran was intoxicated at the time of the 
accident.  He based this response on evidence showing that 
the accident happened during the daytime when the weather 
was good and that no other vehicle was involved.  He also 
based this response on the fact that, after the accident, 
the veteran was sent directly to the Emergency Room of 
Johnson County Regional Hospital where he was noted to have 
an "alcohol odor" and admitted that he had been drinking.  
According to the staff physician, five hours later, the 
veteran's blood alcohol level showed 82 mg per deciliter and 
there is no evidence of record indicating that the veteran 
had any alcohol intake between the accident and the time the 
level was tested.  The staff physician added that, according 
to his experience and that of the authorities, i.e., 20th 
Edition of Cecil's Text Book of Medicine as well as the 
Director of the Poison Control Center of Winthrop University 
Hospital in Mineola, New York, alcohol intoxication occurs 
at blood alcohol levels as low as 50 mg per deciliter in non 
alcoholics.  In addition, the blood alcohol level drops 
10-25 mg per deciliter per hour once alcohol intake is 
discontinued.  The veteran's initial blood alcohol level, 
therefore, could only be higher than 82 mg per deciliter, 
around 130-200 mg per deciliter.

The staff physician also responded that the alcohol screen 
is a reliable test and that blood transfusions cannot raise 
blood alcohol levels.  He based this response on information 
from the Director of the Poison Control Center at Winthrop 
University Hospital and his own experiences in the Emergency 
Room.  The staff physician further responded that the 
medical reports from EMS and Johnson County Regional 
Hospital are consistent with the findings that one would 
medically expect if an individual was intoxicated at the 
time of an accident.  He based this response on attached 
articles titled, "Alcoholism and Alcohol Abuse" and "Alcohol 
Related Medical Disorders." 

In May 1999, C.N.B. submitted another written opinion in 
support of the veteran's claim, in which he responded to 
and/or refuted the VA staff physician's March 1999 opinion.  
First, he cited to various regulations explaining VA's 
responsibilities with regard to assisting veterans and 
asserted that the questions the Board asked the VA staff 
physician were insufficient to fulfill these 
responsibilities.  C.N.B. then explained why he cited to 
certain medical authorities in his prior opinions and 
reiterated certain sections of these authorities to support 
his conclusion that the record contains insufficient 
information to find that alcohol and speed were the 
proximate cause of the veteran's accident.  He again 
emphasized that no effort had been made to determine 
whether, at the time of the accident, the veteran's blood 
alcohol was rising, reaching its peak or decreasing, which 
depends upon when and what the veteran consumed prior to the 
accident.  He indicated that the transcript of the veteran's 
hearing, which is not sufficiently comprehensive, represents 
the only evidence in the claims file referring to when and 
what the veteran ate and when he consumed alcohol prior to 
the accident.  C.N.B. noted that such information is 
essential to estimating accurately a blood alcohol level at 
the time of the accident.  

C.N.B. then discussed the questions the Board asked the VA 
staff physician and maintained that they were slanted with 
an objective to suggest to the physician that a negative 
response was being sought.  He also pointed out that the 
Board's request for a VHA opinion did not show a chain of 
custody for the drawn blood and did not include a laboratory 
report.  C.N.B. addressed the VA staff physician's opinion 
and indicated that it was not based on the veteran's 
testimony, did not mention when and what the veteran ate and 
drank during the day of the accident and whether he was a 
sporadic or a chronic drinker, and was not supported by 
rationale.  He took issue with the VA staff's physician's 
conclusion that the veteran's initial blood alcohol level 
could only be higher than 82 mg per deciliter, around 130-
200 mg per deciliter, at the time of the accident.  C.N.B. 
argued that there was insufficient evidence of record to 
support such a conclusion based on rationale that the 
veteran had no alcohol intake between the accident and the 
time his blood alcohol level was drawn.  C.N.B. indicated 
that one could not so conclude without knowing whether, at 
the time of the accident, the veteran's blood alcohol was on 
the rise, had reached its peak or was declining.  Finally, 
C.N.B. noted that, although the alcohol screen is a reliable 
test, it is only reliable when blood alcohol concentration 
is tested in a timely manner, rather than five hours after 
an accident.  Allegedly, for reliability at such a later 
time, one must know the chain of custody of the drawn blood, 
the qualifications of the test taker, and whether the 
machine used to draw the blood was accurate.  Based on the 
foregoing, C.N.B. outlined questions the Board should have 
posed an independent medical expert in support of the 
veteran's claim.  

Based on the conflicting medical opinions of record, the 
Board referred the veteran's case to an independent medical 
expert opinion in April 2000.  The Board asked the expert to 
provide an estimate of the veteran's blood alcohol level at 
the time of the accident, opine whether it is at least as 
likely as not that 5 hours after metabolizing the ingested 
alcoholic beverages, the veteran's blood alcohol level of 82 
mg per deciliter was increasing or decreasing, and opine 
whether it is at least as likely as not that the evidence is 
consistent with a finding that the veteran was not 
intoxicated at the time of the accident.  The Board asked 
the expert to consider all other evidence of record, 
including the aforementioned conflicting medical opinions, 
and, to the extent possible, reconcile the conclusions 
reached. 

In June 2000, T.T., M.D., an Assistant Professor of 
Emergency Medicine at the University of Mississippi School 
of Medicine, staff physician at the University of 
Mississippi Medical Center's Emergency Department, and a 
consulting medical toxicologist for the Mississippi Poison 
Control Center, responded.  With regard to the first matter, 
he indicated that a reasonable estimate of the veteran's 
blood alcohol concentration at the time of the crash is 132-
232 mg/dl.  He explained that, in deriving such a 
measurement, he considered that the veteran's blood alcohol 
concentration was measured at 82 mg/dl approximately 5 hours 
after the crash and that ethanol elimination rates for 
pertinent blood alcohol concentration ranges vary from 10-30 
mg/dl/hr.  He explained that one must assume a peak or post-
peak blood alcohol concentration at the time of the crash 
and no delayed continued absorption from the 
gastrointestinal (GI) tract.  He noted that according to the 
veteran, ethanol ingestion was completed at least 
approximately 5 hours prior to the crash.  Given this 
testimony, ethanol absorption from the GI tract would have 
been complete and the veteran's blood alcohol concentration 
would have been post peak at the time of the crash.  He 
acknowledged that the issue of food consumption on GI 
absorption of ethanol had been raised and explained that, 
while solid food has been demonstrated to decrease total 
ethanol absorption and to decrease the peak blood alcohol 
concentration, it has not been shown to delay greatly the 
time to peak blood alcohol concentration or continued 
ethanol absorption after about two hours after ingestion.

With regard to the second matter, he opined that it is much 
more likely than not that the patient's blood alcohol 
concentration was decreasing at the time of testing.  He 
based this opinion on the following findings: that it is 
highly unlikely that medical personnel administered a 
medication containing a significant amount of ethanol after 
the accident, but before the test; that, as noted above, it 
is also highly unlikely that there was delayed continued 
ethanol absorption from the GI tract, that the veteran 
reportedly consumed no ethanol during the critical time 
period; and that an administration of intravenous fluids and 
blood products would have resulted in decreased, rather than 
increased, blood alcohol concentration as blood products do 
not contain ethanol or substances measured as ethanol.

With regard to the third matter, he opined that it is much 
more likely than not that the veteran was intoxicated and 
impaired to driving skills at the time of the collision.  He 
explained that definitions are of great importance in 
understanding terms such as intoxication and impairment.  
Allegedly, intoxication is a nervous system abnormality 
caused by a drug or toxin (including ethanol) while 
impairment is task specific, a decreased functional ability 
to perform a task (such as driving) due to a drug or toxin 
(including ethanol).  The medical expert indicated that 
driving skill impairment occurs when there is blood at a 
concentration level as low as 10-70 mg/dl.  

The medical expert acknowledged argument that the veteran 
did not appear intoxicated and notations of EMS personnel 
indicating that the patient had a GCS score of 15.  He 
noted, however, that GCS is a tool to measure the degree of 
gross central nervous system impairment after trauma, not a 
tool to measure the extent of intoxication.  He explained 
that an individual with quite significant intoxication could 
easily have a GCS measured as 15.  The medical expert also 
acknowledged that the veteran was alert and oriented at both 
the crash scene and at the University of Arkansas.  He 
noted, however, that an individual may be alert and oriented 
while significantly intoxicated and that such a gross 
description of mental status is not sufficiently sensitive 
to rule out intoxication.  Regarding an apparent lack of 
documented manifest signs of ethanol intoxication, he 
further noted that apparently sober individuals may have 
quite elevated blood alcohol concentration measurements.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), 
the Board must assess the credibility and weight to be 
attached to the aforementioned medical opinions.  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record, see 
Miller v. West, 11 Vet. App. 345, 348 (1998), and that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
As well, the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the 
transcriber, does not constitute competent medical evidence 
merely because the transcriber is a health care 
professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

In light of these standards, the Board assigns evidentiary 
weight to each medical opinion of record, but the greatest 
evidentiary weight to the opinion of the independent medical 
expert from the University of Mississippi Medical Center.  
The opinions of C.N.B. and the VA staff physician and 
independent medical expert are comprehensive and supported 
by clinical findings, rationale and recognized authoritative 
medical treatises and textbooks.  Although the VA staff 
physician's opinion does not appear to contemplate all 
evidence of record, including the veteran's hearing 
testimony, it is offered by an emergency room physician 
based upon consultation with the Director of the Poison 
Control Center of Winthrop University Hospital, an expert in 
the field of medicine at issue in this case.  C.N.B.'s 
opinion, on the other hand, appears to contemplate all 
evidence of record, but is not offered by a medical 
professional who has specialized expertise in toxicology or 
emergency room medicine.  The independent medical expert's 
opinion, unlike the opinions of C.N.B. and the VA staff 
physician, is offered by a medical professional who has 
specialized expertise in both emergency room medicine and 
toxicology and contemplates all evidence of record, 
including the veteran's testimony and written statements and 
C.N.B.'s opinions.  As such, the Board considers it more 
probative to the question of whether the veteran was 
intoxicated at the time of his accident.

The veteran has expressed multiple contentions in support of 
his appeal, some of which the Board discussed above.  Since 
he filed his appeal, his representative has also asserted 
that the undersigned should disqualify herself from deciding 
it.  The representative bases his argument on the fact that 
the undersigned ordered the RO to undertake additional 
development in this case.  A Member of the Board is to 
disqualify himself or herself in a hearing or decision on an 
appeal if that appeal involves a determination in which he 
or she participated or had supervisory responsibility at the 
RO prior to his or her appointment as a member of the Board, 
or when circumstances give the impression of bias either for 
or against the appellant.  38 C.F.R. § 19.12(a) (2005).  In 
this case, the undersigned did not participate in, or have 
supervisory responsibility for, the RO's decision denying 
the veteran's claim and there is no evidence that she is now 
biased against the veteran in deciding his claim.  Rather, 
in ordering further development of the veteran's claim, the 
undersigned was protecting the veteran's due process rights 
and ensuring that all evidence necessary to decide his claim 
fairly was before the Board.  The veteran's representative 
does not assert, and the evidence does not establish that, 
by any other action, the undersigned gave the appearance of 
partiality, harbored bias or prejudice, has a personal or 
financial stake in the outcome of this appeal, or is 
incapable of rendering a decision.  

The veteran also asserts that, because he was not criminally 
prosecuted for drinking while driving, the Board may not 
find that he was intoxicated at the time of the September 
[redacted], 1994 accident.  In support of this particular assertion, 
he has submitted copies of Arkansas statutes and pertinent 
case law for the proposition that, because his blood was 
tested more than two hours after his accident, the results 
of such testing may not be considered presumptive evidence 
of intoxication.  The Board acknowledges this assertion; 
however, according to VA's ADJUDICATION PROCEDURE MANUAL 
M21-1 (M21-1), Part IV, Paragraph 11.04(c)(2), and Yeoman v. 
West, 140 F.3d at 1443, 1446-47, although a presumption of 
intoxication is raised when a laboratory test shows a blood 
alcohol level of .10 % or more, to establish that a claimant 
engaged in an action causing such intoxication, the Board 
need not prove that he violated the laws of his state.  
Rather, violation of such laws is only one factor relevant 
to a consideration of what constitutes willful misconduct; 
it is not dispositive of the matter.  

Based on the evidence of record, particularly, the June 2000 
opinion of the independent medical expert, the Board finds 
that intoxication proximately resulted in the injuries the 
veteran sustained secondary to his September [redacted], 1994 motor 
vehicle accident.  The Board thus concludes that such 
injuries were due the veteran's own willful misconduct.  The 
evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as the preponderance of 
the evidence is against the claim, it must be denied.




ORDER

The injuries sustained in a motor vehicle accident in 
September 1994 having been due to the veteran's own willful 
misconduct, the appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


